DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Office Action is responsive to amendments filed for No. 16/230761 on December 09, 2020. Please note claims 1, 3, 4 and 16-18 remain in the application. 
In response to the amendments filed to claim 1, 3 and 4, the previous rejection under 35 U.S.C 112(b) have been withdrawn. 
Response to Arguments
3.	Applicant's arguments filed December 09, 2020 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Claim 3 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 4 is rejected for depending on claim 3. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3, 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter Wang) CN 205793161 (For examination purports the English Machine Translation of Wang would be use as cited reference.) and Kunimoto et al. (hereinafter Kunimoto) US-PG-PUB No. 2014/0185837 in view of Monaghan US-PG-PUB No. 2018/0302708 and further in view of Solomon et al. (hereinafter Solomon) US-PG-PUB No. 2017/0134842.

Regarding claim 1, Wang teaches

a transducer (a bone conduction earphone…Pg. 7, Lines 1-2) configured to convert an electrically provided audio signal into mechanical vibrations (Pg. 7, Lines 2-7).  Figs. 1 and 2 show a housing (e.g. band) 10 comprising a curved base section and two leg sections (Figs. 1 and 2 show two ear department 101….Pg. 6, Lines 31-34) extending from the curved base section, providing a space to accommodate a listener's head between the two leg sections (e.g. two ear department 101), wherein the transducer (e.g. bone conduction earphone) is disposed on the band (e.g. housing 10) at a distal end of one of the leg sections (e.g. ear department 101) as shown in Figs. 1, 2 and Pg. 6, Lines 31-Pg. 7, Lines 8, and wherein the band (e.g. housing 10) applies a clamping force on the listener's head, the clamping force establishing a mechanical interface for transmission of the mechanical vibrations from the transducer (e.g. bone conduction earphone) to a cranial bone of the listener's head (Pg. 7, Lines 2-8); and 
a clamping force adjuster (Figs. 1 and 2 show an elastic bracket 20…Pg. 5, Lines 1-4) enabling an adjustment of the clamping force of the band (e.g. housing 10) (Pg. 5, Lines 1-4)
Wang does not explicitly teach that the band is neck band.
	Kunimoto teaches in Fig. 1 of a band 2 is worn around the neck (Para. [0025], Lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band, as taught by Wang, with the neck band, as taught by Kunimoto. The motivation is to use the neck band as a resting part situated at the rear of the structure rests on the base of the neck, so that its weight will not bear on the wearer's ears. 
The combination of Wang and Kunimoto do not explicitly teach a removable stiffening brace installable on the neck band to increase the clamping force.
Monaghan teaches in Fig. 9B of a removable stiffening frame 200 installable on the band 110 (Para. [0007], Lines 13-14) to increase the clamping force (Para. [0059], Lines 6-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping force adjuster, as taught by the combination of Wang and Kunimoto, with the removable stiffening brace, as taught by Monaghan. The motivation is to use the removable stiffening brace to allow the user to adjust the amount of bent compression force, thus allowing the user to tailor the device according to own physical characteristics and comfort. 
The combination of Wang, Kunimoto and Monaghan do not explicitly teach a shell with a curved U-shaped opening extending along the shell, the curved U-shaped opening configured to receive the neck band to partially enclose the neckband after sliding the removable stiffening brace onto the neck band.
	Solomon teaches in Figs. 1 and 2 are a removable headband pad 120 with a curved U-shaped opening extending along the pad, the curved U-shaped opening configured to receive the band to partially enclose the band after sliding the pad brace onto the band.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping force adjuster, as taught by the combination of Wang, Kunimoto and Monaghan, with the curved U-shaped opening extending along the shell, as taught by Solomon. The motivation is to use the curved U-shaped opening to quickly and easily attach or detach the clamping force adjuster to or from the neck band. It is 

Regarding claim 3, (as noted that this claim was rejected under 112d) the combination of Wang, Kunimoto, Monaghan and Solomon teach all the features with respect to claim 1 as outlined above. Monaghan teaches that the removable stiffening brace (e.g. stiffening frame 200) is over-curved in comparison to the neck band, causing a decrease an aperture established by the two leg sections by adjusting curvature of the band to accommodate a listener's head between the two leg sections to ensure ideal position of the neck band as shown in Fig. 9B. 

Regarding claim 4, the combination of Wang, Kunimoto, Monaghan and Solomon teach all the features with respect to claim 3 as outlined above. Monaghan teaches that the removable stiffening brace (e.g. stiffening frame 200) increases a stiffness of the neck band as shown in Fig. 9B.

Regarding claim 16, Wang teaches
A clamping force adjuster (Figs. 1 and 2 show an elastic bracket 20…Pg. 5, Lines 1-4) for bone conduction headphones (Figs. 1 and 2 show a bone conduction headset….Pg. 4, Lines 14-17).
Wang does not explicitly teach that the band is neck band.
Kunimoto teaches in Fig. 1 of a band 2 is worn around the neck (Para. [0025], Lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band, as taught by Wang, with the neck band, 
The combination of Wang and Kunimoto do not explicitly teach a removable stiffening brace installable on a neck band of the bone conduction headphones to increase a clamping force applied on a listener's head by the neck band.
	Monaghan teaches in Fig. 9B of a removable stiffening frame 200 installable on the headband 110 (Para. [0007], Lines 13-14) to increase a clamping force applied on a listener's head by the headband 110 (Para. [0059], Lines 6-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping force adjuster, as taught by the combination of Wang and Kunimoto, with the removable stiffening brace, as taught by Monaghan. The motivation is to use the removable stiffening brace to allow the user to adjust the amount of bent compression force, thus allowing the user to tailor the device according to own physical characteristics and comfort. 
The combination of Wang, Kunimoto and Monaghan do not explicitly teach a shell with a curved U-shaped opening extending along the shell, the curved U-shaped opening configured to receive the neck band to partially enclose the neckband after sliding the removable stiffening brace onto the neck band.
	Solomon teaches in Figs. 1 and 2 are a removable headband pad 120 with a curved U-shaped opening extending along the pad, the curved U-shaped opening configured to receive the band to partially enclose the band after sliding the pad brace onto the band.


Regarding claim 17, the combination of Wang, Kunimoto, Monaghan and Solomon teach all the features with respect to claim 16 as outlined above. Monaghan teaches in Fig. 9B that the removable stiffening brace (e.g. stiffening frame 200) is over-curved in comparison to the neck band to increase the clamping force (Para. [0059], Lines 6-12).

Regarding claim 18, the combination of Wang, Kunimoto, Monaghan and Solomon teach all the features with respect to claim 16 as outlined above. Monaghan teaches that the removable stiffening brace (e.g. stiffening frame 200) increases a stiffness of the neck band as shown in Fig. 9B.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653